— In an action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 29, 1983, which denied its motion to compel the plaintiff Mathilda Luboff to submit to a neurological examination.
Order affirmed, with costs.
After this action had been placed on the Trial Calendar, defendant moved for an order compelling the plaintiff Mathilda Luboff to appear at the office of defendant’s physician and *731submit to a neurological examination. The request was premised upon the plaintiffs having served a supplemental bill of particulars after plaintiff Mathilda Luboff had been examined by defendant’s orthopedist, which supplemental bill of particulars alleged new and different injuries. The record herein reveals that (1) the supplemental bill of particulars was served prior to the examination conducted by defendant’s physician; (2) the supplemental bill of particulars alleged the same neurological injuries as plaintiffs’ original bill of particulars; and (3) defendant’s physician included a neurological examination and evaluation when he conducted a physical examination of the plaintiff Mathilda Luboff.
In view of defendant’s failure to make a showing that unusual or unanticipated conditions developed which made further pretrial disclosure necessary after this matter had been placed on the Trial Calendar, Trial Term was correct in denying a further neurological examination of the plaintiff Mathilda Luboff (22 NYCRR 675.7). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.